Case 1:20-cv-03510 Document 1-1 Filed 12/02/20 Page 1 of 3




  EXHIBIT A
11/17/2020              Case 1:20-cv-03510      Document
                                     Gmail - FOIA               1-1- Tainted
                                                  Request - IC Starr   FiledBlood/Cummins
                                                                              12/02/20 Prison,
                                                                                          Page   2 of 3
                                                                                               Arkansas



                                                                                          Kelly Duda <kellyduda8@gmail.com>



  FOIA Request - IC Starr - Tainted Blood/Cummins Prison, Arkansas
  Kelly Duda <kellyduda8@gmail.com>                                                                 Wed, Apr 29, 2020 at 6:49 PM
  To: specialaccess_foia@nara.gov

    April 30, 2020

    Special Access and FOIA Staff, Room 5500
    National Archives and Records Administration
    8601 Adelphi Road
    College Park, MD 20740

    Re: Freedom of Information Act Request

    Dear Staff:

    This is a request under the Freedom of Information Act. I am requesting files from the Records of
    Independent Counsel Kennedy Starr, Robert Ray and Julie Thomas.

    I am requesting that a copy of the file called ”Tainted Blood/Cummins Prison, Arkansas” be provided to
    me. To assist in your search it is listed on p. 554 in the “District of Columbia manifest” finding aid
    reference, with the following information:

    Box ID:18 64-D C
    #of #:006 08
    Jurisdiction: DC OFFICE
    Subject: PLEADINGS FILE DOJ, WHITE HOUSE, PRESS/MEDIA
    Date: 02/24/04
    6(E) Material: -1
    Tax Returns: 0
    Phone Records: 0
    Attorney Work Product: 0
    Box Contents: 9. TAINTED BLOOD/CUMMINS PRISON, ARKANSAS

    In order to help to determine my status to assess fees, you should know that I am a representative of the
    news media and a podcaster affiliated with Crooked Media and request a waiver of all fees for this
    request. In 2005, I produced a documentary on the subject of tainted blood being collected at Cummins
    Prison, in Arkansas, and I am researching additional information on this subject matter. Disclosure of the
    requested information to me is in the public interest because it is likely to contribute significantly to public
    understanding of the operations or activities of the government and is not primarily in my commercial
    interest.

    I realize that that the original documents and reports were in hard copy form. I am requesting electronic
    copies in PDF format, preferably sent to this email.

    Thank you for your consideration of this request.

    Sincerely,

    Kelly Duda
    (501) 310-4843

    735 North Sweetzer Ave. Suite 302
https://mail.google.com/mail/u/0?ik=5051cce897&view=pt&search=all&permmsgid=msg-a%3Ar7707559171259753452&simpl=msg-a%3Ar770755917… 1/2
11/17/2020              Case 1:20-cv-03510      Document
                                     Gmail - FOIA               1-1- Tainted
                                                  Request - IC Starr   FiledBlood/Cummins
                                                                              12/02/20 Prison,
                                                                                          Page   3 of 3
                                                                                               Arkansas

    West Hollywood, California 90069




https://mail.google.com/mail/u/0?ik=5051cce897&view=pt&search=all&permmsgid=msg-a%3Ar7707559171259753452&simpl=msg-a%3Ar770755917… 2/2
